Mr. President,
Distinguished delegates,
Ladies and Gentlemen.
Our General Assembly session this year is historically unique. We are commemorating the 75th Anniversary of the United Nations, and our General Assembly is meeting virtually for the first time ever. But unprecedented times call for innovative solutions so that as Leaders we remain connected and united in our fight against the COVID-19 pandemic and our desire for a secure and peaceful world.
Mr. President,
Celebrating this UN milestone allows Samoa to reflect on its journey with the United Nations. The United Nations almost 60 years ago, ably facilitated our peoples’ aspirations to be a sovereign state founded on democratic principles, Christian beliefs and our cultural values. Upon attaining independence in January 1962, we joined the UN almost 15 years later when we felt confident and prepared to assume our role as a global citizen and a dependable member of the United Nations.
Our membership was firmly rooted in our belief in the sovereign equality of all member states, and grounded in the promise of hope and justice the United Nations offers, irrespective of economic, political or military strength.
We are committed to multilateralism with the United Nations representing the last bastion against the challenges and uncertainties that beset our world: from pandemics to economic crises, climate change to systemic discrimination, endemic poverty to dangerous threats to peace and security. We need a balance of power among UN members as well as responsibilities and representation for all people. This would set the scene for partnerships bearing promise for the future.
The theme for this year’s general debate is apt and timely. We need to reaffirm our commitment to multilateralism as we face challenges such as the COVID 19 pandemic, so we can shape “the future we want, the United Nations we need”.
As a Pacific SIDS, Samoa has continued to participate and contribute actively to the global effort to address challenges affecting the development, security and human rights pillars of the United Nations.
Mr. President,
We are living in trying unparalleled times. Never before as Leaders were we required to make hard decisions to close our borders and to provide near absolute guarantee to our people against the arrival of the COVID-19 pandemic or to limit community transmission of the virus. The uncertainties we are facing have tested the mettle of our nations and governments like never before. Samoa extends its sincere condolences to our UN family for the lives lost due to the pandemic and pays tribute to the selfless service of all the frontline workers risking their lives to bring COVID-19 under control.
While Samoa remain COVID-free, we have not been spared the serious and life changing impacts on our nation, and people, who are still recovering from the devastation of the December 2019 measles outbreak that claimed more than 80 young lives. While the experience tested our resolve as a nation, it also strengthened our unity and resilience. Importantly, it reaffirmed our trust in investing in genuine partnerships.
The COVID-19 pandemic is a timely reminder yet again of our interconnectedness. When our world is teetering over the brink of uncertainties, we need to be ‘Nations United as One’. Global solidarity and a unified response is our best armour against the pandemic and the socio-economic impacts our people are facing. We acknowledge the ongoing support of the UN and all our development partners who continue to assist our efforts to mitigate the impacts of the pandemic. We are hopeful for the successful development of a vaccine and its equal and even distribution. Let us all spread kindness faster than the virus, and not hate, fear and misinformation.
Mr. President,
What is a future we want, and the UN we need?
As Pacific SIDS, our future is already uncertain and compromised if the world continues with the current trajectory of emissions causing more than 3 degrees of global warming. This would pose an existential threat for most of our islands. While the pandemic introduced temporary lockdowns; severe cyclones continue to rampage, coastlines whittle away, sea level rises higher, and our oceans yield to the gnawing acidification. While border closures were observed, climate change knows no restrictions and respects no boundaries.
Tsunamis, tornadoes, hurricanes, earthquakes, flooding, deadly bush fires, heat waves and droughts continue to take and devastate countless lives. The heightened occurrence of catastrophic climatic-related disasters all over the world attest to why we must act with absolute urgency even in the wake of the pandemic. Climate procrastination must end now before the window closes on any chance for us to stabilise the Earth’s climate.
Critical meetings such as UNFCCC COP26, CBD COP15 and the 2020 UN Ocean Conference have been postponed. This however should not equate to a deferment of ambitious actions. We need to uphold the Paris Agreement commitments and maintain the needed momentum on ambitious climate action.
The United Nations remains the best hope to provide the political will and the necessary commitment to avoid what is an existential threat for many small states of this UN family.
We must mobilise all leaders from governments, NGOs, private sector and empower our youth and rural communities to fight the ongoing threat of climate change and unite against environmental degradation. The 75th Anniversary of the UN should be a point of hope for generations to come rather than an end due to a legacy of selfishness, denial and ignorance. While it is small island states like Samoa that are facing the brunt of the impacts of climate change, no country is immune to the reaches of climate change.
Mr. President,
We want a future with peaceful societies, free from conflict and nuclear weapons.
The UN has made notable achievements in its peace and security agenda, but much work still needs to be done. COVID-19 is contributing to increased volatility and instability in some situations. Growing inequality, poverty, armed conflicts, terrorism and insecurity still exist. People fleeing their homes in search of refuge and safety are becoming the new normal. And the threat of use of nuclear weapons is still present.
We condemn international terrorism unreservedly. Through our membership to disarmament and non-proliferation conventions, we continue to urge for a world without weapons of mass destruction, including the total elimination of nuclear weapons. Our contribution to peaceful societies worldwide is through our police officers serving in UN Peacekeeping missions in countries that require such assistance.
We welcome the recent UAE- Israeli ‘Abraham Accord’ and new developments to secure a peaceful settlement in the Middle East that is durable and fair. We also commend the “Secretary-General’s Appeal for Global Ceasefire” during the pandemic to end the plague of wars and instead fight the disease that is ravaging our world.
Mr President
Samoa presented its Second Voluntary National review on the implementation of the Sustainable Development Goals to the High-Level Political Forum this year. I also represented Samoa at the SDG Moment Event last week. We applaud this initiative which takes forward our decisions from the 2019 SDG Summit and puts us World Leaders in the driver’s seat as we begin the Decade of Action, to deliver the SDGs by 2030.
Samoa’s long-term vision for an improved quality of life for all mirrors that of the UN 2030 Agenda, which is a critical roadmap to uphold the three pillars of the UN. Achieving the SDGs will take us closer to the world envisaged by the founders of this organisation 75 years ago, and the future we wanted when we joined.
Mr. President,
The socio-economic wellbeing of our people remains at the core of Samoa’s development initiatives. The promotion, respect of, protection and fulfilment of all human rights and fundamental freedoms, is indispensable to ensuring that no one is left behind. We commit to a human rights approach to sustainable development. We continue to invest in robust systems and processes that will improve the effective and inclusive implementation of our human rights obligations. This ensures linkages to our core sustainable development and national security priorities.
This year, Samoa hosted the 84th Session of the UN Committee on the Rights of the Child, a historic first. This milestone event is consistent with Samoa’s ongoing efforts to improve and strengthen the engagement between treaty parties and the treaty bodies. It also ensured the effective and active participation and engagement of the Pacific people, especially the children, on the Convention and the work of the Committee. Samoa encourages other treaty bodies to imitate CRC’s example. We also follow closely the work to reform the UN Human Rights Treaty body system.
The rule of law and the vital protection it offers to all states, especially to the weak and small, needs to be respected and we commit to always upholding it. We are also committed to advancing gender equality and the empowerment of all women and girls, as stipulated in the Beijing Declaration and Platform for Action. Samoa will continue to look at initiatives such as the partnership with the EU and UN on the “Spotlight initiative” to support efforts to eliminate all forms of violence against women and girls.
Mr President,
Let me conclude with a reflection on the UN we need.
We have witnessed some positive outcomes in the reforms undertaken so far, reassuring us that the UN can respond effectively to the needs of its diverse membership. We look forward to the positive impact of the UN Development System reform that promises improved UN presence in the Pacific region with the establishment of a Multi-country Office for the Northern Pacific states. We hope for an enhanced and effective UN engagement through the reinvigorated Resident Coordinator system; and expect a more integrated and focused delivery on the ground, informed by the priority needs of the member states. Samoa acknowledges the valuable contribution of the UN Multi-country office in Samoa and its dedicated staff who continue to collaborate with us and the Pacific, to better the lives and improve livelihoods options of our people and nations.
We are concerned however with the lack of progress in the reform of the Security Council. Samoa remains convinced that an expanded Security Council that mirrors present day realities is essential for multilateralism and for the Council’s integrity and credibility. Increases in both the permanent and non-permanent categories should be part and parcel of the reform package, and it is time to move to text based negotiations.
As a large ocean state and a SIDS, Samoa needs a United Nations that will produce a legally binding Instrument on the Conservation and Sustainable Use of Marine Biological Diversity of Areas Beyond National Jurisdiction (BBNJ). A UN that will continue to recognise the unique vulnerabilities of SIDS to the impacts of climate change by ensuring the effective implementation of the SAMOA Pathway.
Mr President
While we commit to advance unity for the common good and common prosperity, our ability to do so lies in our uniqueness. The United Nations has become the foremost forum to address issues that transcend national boundaries. The United Nations is placed to understand our unique cultures, respect our different beliefs and embrace our differences as we unite to build the future we want in genuine and durable partnership. God Bless our UN family. Soifua